            Case 1:21-cv-07547-GHW Document 6 Filed 09/13/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 9/13/2021
 ------------------------------------------------------------- X
                                                               :
 LEIGH NETTA KING,                                             :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :             1:21-cv-7547-GHW
                              -against-                        :
                                                               :                  ORDER
 ALITALIA AIRLINES,                                            :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         This action was removed from the Supreme Court of the State of New York, County of

New York, on September 9, 2021. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party

wishes to demand a jury trial in this matter, the demand must be served and filed no later than

September 23, 2021. Additionally, counsel for Plaintiff is directed to promptly file a notice of

appearance in this case. Counsel for Defendant is directed to serve a copy of this order on Plaintiff,

and to retain proof of service.

         SO ORDERED.

Dated: September 13, 2021
                                                                   __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
